 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.P.F. Electronics, Inc. and Corso Palenzuela. Case29-CA-8068July 31, 1981DECISION AND ORDEROn April 8, 1981, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and brief and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, A.P.F. Elec-tronics, Inc., Queens, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me atBrooklyn, New York, upon an unfair labor practice com-plaintt issued by the Regional Director for Region 29,which alleges that Respondent A.P.F. Electronics, Inc.,2violated Section 8(a)(l) and (3) of the Act. More particu-larly, the complaint alleges that Respondent directed em-'The principal docket entries in this case are as follows:Charge filed herein by Corso Palenzuela, an individual, against Re-spondent on June 9, 1980: complaint issued by the Regional Director onJuly 17, 1980; answer filed by Respondent on August 5. 1980 hearingheld in Brooklyn, New York, on March 2, 1981; briefs filed with me bythe General Counsel and Respondent on or before March 30, 1981.2 Respondent admits, and I find, that it was a New York corporationwhich maintains a place of business in Queens, New York, where it isengaged in the service and repair of calculators and other related elec-tronic devices which it manufactures. During the preceding year, itshipped from its Queens, New York, place of business directly to pointsand places outside the State of New York goods valued in excess ofS50,000. Accordingly, Respondent is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (71 of the Act. Local 327, Amal-gamated Clothing and Textile Workers Union. AFL-CIO-CLC, is alabor organization within the meaning of Sec. 2(5) of the Act.257 NLRB No. 68ployees to cease engaging in activities on behalf of Local327, Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC (herein called the Union or Local 327),placed the concerted protected activities of its employeesunder company surveillance, threatened to discharge em-ployees and to place them under additional supervisionin reprisal for their union and concerted protected activi-ties, and denied bathroom privileges to the ChargingParty in reprisal for his concerted protected or union ac-tivities. Respondent points out that it has long been anorganized firm with good relations with the Union repre-senting its employees, denies the specific conduct attrib-uted to it, and asserts that Patrick Callendar, to whomthe unlawful activity set forth in the complaint is attrib-uted, was not a supervisor within the meaning of the Actuntil June 6, 1980, before which date much though notall of the unlawful activity set forth in the complainttook place. Upon these contentions, the issues hereinwere joined.3I. THE UNFAIR LABOR PRACTICES ALLEGEDRespondent operates a shop in Queens where it serv-ices electronic calculators and other devices which itmanufactures and has received back from customers forrepair. At the time of the events in this case it employedabout 35 people at this location, all of whom were repre-sented by Local 327. Until June 6, 1980, Ronald Sartiniwas the manager of this shop. Patrick Callendar, whosestatus until that date is in issue, was second in command.On June 6, Sartini left the employ of Respondent andCallendar took his place as manager.On or about March 14, 1980, Local 327 concluded anew collective-bargaining agreement with Respondent,replacing a previous agreement which had expired. TheCharging Party, employee Jesus Ibarra, incumbent ShopSteward Bob Simmons, and Union Business AgentLionel Otero were on the negotiating committee whichconcluded this agreement. Several months before the ne-gotiations on this contract began, Sartini had occasion tospeak with Palenzuela and Ibarra while they were in themen's room. Sartini had just discovered that one of thetoilets had been broken. He asked these employees ifthey were holding a union meeting and accused them ofbeing agitators who were trying to incite the other em-ployees in the shop. Sartini denounced Ibarra as a trou-blemaker and called Palenzuela a politician. He com-plained to Ibarra that whatever Palenzuela contrived todo, Ibarra would go along with, and referred to Ibarra asPalenzuela's "henchman." He also told Ibarra not to usethe bathroom or else he would be fired and would re-ceive an unfavorable reference.A short while before the commencement of negotia-tions, Palenzuela and Ibarra drew up a typewritten list ofunion proposals. They posted copies on the wall and cir-culated them throughout the shop, obtaining the signa-tures of about 20 employees in support of their demands.During negotiations, Respondent Secretary-TreasurerMartin Lipper inquired of the union negotiating commit-tee who had circulated the list of union proposals in the: Errors in the transcript have been noted and corrected488 A.P.F. ELECTRONICS, INC.shop and commented that he was going to start "crack-ing the whip." He was informed that all of the workersin the shop were involved in formulating these proposalsand that no single individual was responsible.About 6 weeks after the new contract was approved,Ibarra and Palenzuela circulated in the shop a petition di-rected to the Union which requested an election for shopsteward. After receiving the petition in the middle ofMay, Otero asked Respondent for permission to conductsuch an election on company premises. Permission wasgranted and an election was held on or about May 15.The incumbent steward, Simmons, was reelected; Palen-zuela was also a candidate and received about 10 votes.Palenzuela and Ibarra testified that both before the ne-gotiations and before the shop steward election, theywould talk from time to time with other employees con-cerning the proposals which were being circulated orabout the forthcoming steward election. On several occa-sions, they were told by Callendar to stop politicking.On one occasion, Callendar told Ibarra that the Compa-ny was fed up with the trouble that was occurring andthat it was going to "clean house." These instructionsfrom Callendar were frequently made on occasions whenPalenzuela was talking with Ibarra. Ibarra complained toCallendar that Simmons was campaigning for reelectionas shop steward on company time and said that if therewas a rule against talking among employees, it should beapplied equally to all employees and not directed par-ticularly to him and to Palenzuela.Palenzuela credibly testified that Callendar frequentlyfollowed him to the bathroom, accused him of holdingmeetings in the bathroom, and threatened to fire him ifhe continued to do so. On June 6, 1980, Callendar's firstday as shop manager, he suspended Palenzuela fromwork for a week. On June 9, Palenzuela filed an unfairlabor practice charge, alleging harassment and an unlaw-ful suspension. While the Regional Director did not findcause to issue complaint concerning the suspension, thecomplaint which he issued in this proceeding emergedfrom the other portions of the charge filed on that date.On July 9, Palenzuela complained to his business agentthat he was not allowed to make or receive any phonecalls at the shop including emergency calls. Otero spoketo Callendar about this complaint and ironed out theproblem. Late in the day, Callendar came to Palenzuelaat his work station and criticized him for bringing aseemingly trivial matter to the attention of his businessagent instead of taking it up directly with Callendar. Hetold Palenzuela that complaining to the Union wouldprofit him nothing, that Callendar would decide howthings would be run in the shop, and then told Palen-zuela that, from that point forward, he would count Pa-lenzuela's work4and would fire him if his work did notmeasure up to standard. He also told Palenzuela not touse the bathroom facilities thereafter.Eventually, both Palenzuela and Ibarra quit their em-ployment with Respondent. However, no suggestion hasbeen made that these terminations in any way violatedthe Act.'Palenzuela worked in the s'hipping department packing calculatorswhich had been repaired and were being returned to customers.II. ANALYSIS AND DISCUSSIONA. The Supervisory Status of Patrick CallendarThere is no dispute that, after June 6, 1980, PatrickCallendar, as shop manager, was a supervisor within themeaning of the Act. Accordingly, any acts and state-ments by him occurring after that date are legally attrib-utable to Respondent. However, Respondent denies vi-carious responsibility for any of Callendar's words anddeeds before June 6, when he was employed as assistantshop manager. Before January 1980, Callendar was abargaining unit employee and a union member. In De-cember 1979, he wrote a letter to the Union in which heresigned as a member because he was going to become asupervisor. Until June 6, 1980, Callendar was paid aweekly salary of $280 in a plant where unit employeeswere hourly rated and were receiving wages rangingfrom $3.10 to $4.70 per hour. Upon his promotion toshop manager, his salary was raised to $336 per week.Callendar was second in command at the shop, receivedno additional compensation for overtime, and did notpunch in and out on the timeclock. I credit testimony inthe record that, during this period of time, Callendarhired some employees and suspended at least one. Hecould and did authorize employees to take time off andcould adjust grievances, such as disputes concerningerrors on timecards. He regularly assigned work to em-ployees and was empowered to maintain discipline andorder in the shop. Were Callendar not a supervisorwithin the meaning of the Act during the period in ques-tion, there would have been approximately 30-35 em-ployees. This ratio is extreme and argues strongly thatadditional personnel were also supervisors. As Callendarwas second in command, he could hire and fire, enforcediscipline, grant time off, and adjust grievances, and ashe was making an income which far exceeded the high-est wages paid to bargaining unit personnel and bore thetitle of assistant manager, I conclude that he was at alltimes material herein a supervisor within the meaning ofSection 2(11) of the Act.B. The Violations AllegedThere is little doubt that both Palenzuela and Ibarrahad long been regarded by Respondent as activists whoposed a threat to the placid and tranquil relationshipwhich existed in the shop between Respondent and theUnion. Palenzuela, Ibarra, and the employees who fol-lowed their lead objected to what they felt was an exces-sively cozy relationship between Respondent and theUnion. Without delving into the merits of their objec-tion, it should be noted that they were unhappy about as-serted failures on the part of the incumbent shop stewardto press grievances in an aggressive manner. The recordalso reflects that, after 1-1/2 years of employment, Ibarrawas receiving a wage rate under the union contractwhich was no higher than the statutory minimum wage.Whatever the reason for their discontent, it was clearthat some employees were disenchanted with both theCompany and the Union and that Palenzuela and Ibarrawere regarded by Respondent as the spokesmen for thisfaction. For their efforts they were tagged by the former489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant manager with such epithets as "agitator," "trouble-maker," "henchman," and "politician." By July 9, whenseveral of the unfair labor practices alleged in this casetook place, Palenzuela had confirmed Respondent's as-sessment of him as a troublemaker by filing charges withthe Board. Ibarra was threatened with discharge on oneoccasion for his activities. Upon learning of the petitionwhich he and Palenzuela circulated among employees insupport of new collective bargaining demands, Lippercandidly stated at the negotiations that he would have tostart cracking the whip. This evidence clearly establishesthat Palenzuela and Ibarra were unfavorably regarded byRespondent and that their poor standing was the resultof their in-house activities on behalf of dissident employ-ees.Callendar admits watching both employees when theywent to use the men's room. I credit testimony that herepeatedly followed them to check up on their activities.He and his predecessor candidly stated that they suspect-ed that they were holding union meetings at that spot.While management has the unquestioned right to insistthat employees devote working time to work, it cannotindulge certain nonwork related activities of its employ-ees, such as discussing sports during worktime, andsingle out other private on-the-job conversations for cen-sure or prohibition. Nor can it insist that one candidatefor union office confine his campaign activities on com-pany premises to personal time while permitting freereign to his opponent to campaign at will throughout theshop. I credit the testimony of Palenzuela and Ibarra thatsuch an uneven application of company-imposed restric-tions was directed at them. Accordingly, this interfer-ence with their concerted protected and union activitiesviolated Section 8(a)(1) of the Act.5On July 9, Callendar confronted Palenzuela with thefact that the latter had contacted his union representativeto voice a grievance about the making and receivingphone calls on the job.6Palenzuela had a right under theAct to lodge such a complaint with his business agent.When, as a result of this action, Callendar becamepiqued, threatened him with increased supervision anddischarge, and then denied him bathroom privileges, heviolated Section 8(a)(1) and (3) of the Act.Upon consideration of the foregoing findings of factand the entire record herein considered as a whole, Imake the following:I While there is testimony in the record that, during the winter of1979-80, the Respondent was experiencing vandalism in its men's room,there was no basis for any suspicion that Palenzuela and Ibarra were re-sponsible for this damage. Its surveillance of their use of the toilet facili-ties was long after the vandalism came to an end and was tied to theirexpressed fear that they were using this location as the site of "agitation"for improvements in the shop over and above what their Union was will-ing to fight for.6 Respondent attempted to establish that the Company in fact permit-ted Palenzuela to make and receive phone calls and hence that his com-plaint to Otero on this score was without merit. The fact that a grievancemay be groundless does not in any way affect the protected right of anemployee to bring it to the attention of his union representative. for themerits of a grievance in no way affect its character as union activity.CONCLUSIONS OF LAW1. Respondent A.P.F. Electronics, Inc., is now, and atall times material herein has been, an employer engagedin commerce and within the meaning of Section 2(2), (6),and (7) of the Act.2. Local 327, Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By denying employees bathroom privileges inreprisal for their union activities, Respondent violatedSection 8(a)(3) of the Act.4. By the acts and conduct set forth in Conclusion ofLaw 3; by directing employees to cease engaging in theunion activity of campaigning for shop steward; by keep-ing the union activities and the concerted protected ac-tivities of employees under company surveillance; and bythreatening to discharge employees because of theirunion activities and their concerted protected activities,Respondent violated Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has committed unfairlabor practices, I will recommend that it be required tocease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes and policiesof the Act. I will recommend that Respondent be re-quired to post a notice advising its employees of theirrights and of the results in this case.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I make the following recom-mended:ORDER7The Respondent, A.P.F. Electronics, Inc., Queens,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Directing employees to cease engaging in the unionactivity of campaigning for shop steward.(b) Keeping the union activities and the concerted pro-tected activities of employees under company surveil-lance.(c) Threatening to discharge employees and denyingemployees bathroom privileges because they have en-gaged in union activities or concerted protected activi-ties.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.490 A.P.F. ELECTRONICS, INC.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Post at its Queens, New York, shops copies in Eng-lish and in Spanish of the attached notice marked "Ap-pendix."8 Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by a representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT direct employees to cease engag-ing in the union activity of campaigning for shopsteward.WE WILL NOT keep the union activities or theconcerted protected activities of our employeesunder company surveillance.WE WILL NOT threaten to discharge employeesand WE WILL NOT deny bathroom privileges to em-ployees because they have engaged in union activi-ties or in concerted protected activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed to them by Section 7of the National Labor Relations Act. These rightsinclude the right to form, join, or assist labor orga-nizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities for their mutual aid andprotection.A.P.F. ELECTRONICS, INC.491